DETAILED ACTION
	This office action is in response to the request for continuation filed on September 24, 2021 in application 16/031,813. 
	Claims 1-23 are presented for examination.   Claims 1-3, 13-14 are amended. 
	IDS submitted on July 17, 2018 was considered and acknowledged. 
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on September 24, 2021 was in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements were considered by the Examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claim(s) 1-3, 7, 12-15, 19, 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Balasubramanian et al. (US 2015/0061707). 

In regard to claim 1, Balasubramanian et al. teach a system comprising an integrated circuit (IC) device, the IC device comprising:
a first functional block comprising a first diversifiable sub-circuit and adapted to output a first result (redundant modules, fig. 3, 52, 54);
a second functional block substantially identical to the first functional block, comprising a second diversifiable sub-circuit and adapted to output a second result (redundant modules, fig. 3, 52, 58); and
a comparator adapted to compare the result output of the first functional block to the result output of the second functional block (compare outputs, fig. 3, 90), wherein:
the first and second functional blocks have the same circuit design (first and second redundant circuits may be substantially identical, pg. 35);
the diversifiable sub-circuit of the first functional block is adapted to operate using a first set of operating parameters (age module, fig. 3, 54); and 
the diversifiable sub-circuit of the second functional block is adapted to operate using a second set of operating parameters different from the first set of operating parameters (no age module, 58).




the first functional block further comprises other circuitry in addition to the first diversifiable sub-circuit (core may comprise multiple interconnected logical gates receiving inputs from latches clocked by first clock signal, pg. 55, fig. 2); 
the second functional block further comprises other circuitry in addition to the second diversifiable sub-circuit (redundant circuit modules may be different cores, pg. 63, fig. 3, core may comprise multiple interconnected logical gates receiving inputs from latches clocked by first clock signal, pg. 55, fig. 2); 
the other circuitry of the first functional block is configured for receiving and processing identical inputs to the other circuitry of the second functional block (test interval for two or more redundant circuit modules, pg. 63, aging by lowering the operating voltage or by clock phasing, pg. 66). 

In regard to claim 3, Balasubramanian et al. teach a system comprising an integrated circuit (IC) device, the IC device comprising: 
a first functional block comprising a first diversifiable sub-circuit and adapted to output a first result (redundant modules, fig. 3, 52, 54);
a second functional block substantially identical to the first functional block, comprising a second diversifiable sub-circuit and adapted to output a second result (redundant modules, fig. 3, 52, 58); and
a comparator adapted to compare the result output of the first functional block to the result output of the second functional block (compare outputs, fig. 3, 90), 
age module, fig. 3, 54); 
the diversifiable sub-circuit of the second functional block is adapted to operate using a second set of operating parameters different from the first set of operating parameters (no age module, fig. 3, 58); 
the diversifiable sub-circuit of the first functional block comprises a power delivery network (PDN) configured to provide a first core voltage to the first functional block (aging by lowering the operating voltage or by clock phasing, pg. 66); and 
the diversifiable sub-circuit of the second functional block comprises a PDN configured to provide a second core voltage, different from the first core voltage, to the second functional block (no age module, fig. 3, 58, vs aging by lowering the operating voltage or by clock phasing, pg. 66).  

In regard to claim 7, Balasubramanian et al. teach the system of claim 1, wherein the diversifiable sub-circuit comprises a clock delivery network (CDN) for the corresponding functional block (changing a phase of a clock controlling capture of the outputs relative to a phase of a clock controlling inputs to the gates, pg. 27).

In regard to claim 12, Balasubramanian et al. teach the system of claim 1, wherein:
the device is a system on chip (SoC) device (integrated circuit, pg. 13);
the SoC comprises a first processing unit and a second processing unit (integrated circuit with at least a first and second redundant circuit module, pg. 13); 
the first processing unit comprises the first functional block (age module, fig. 3, 54); and 
no age module, fig. 3, 58).

In regard to claim 13, Balasubramanian et al. teach a method for an integrated circuit (IC) device comprising 
a first functional block comprising a first diversifiable sub-circuit and adapted to output a first result (redundant modules, fig. 3, 52, 54), 
a second functional block substantially identical to the first functional block (first and second redundant circuits may be substantially identical, pg. 35), comprising a second diversifiable sub-circuit and adapted to output a second result (redundant modules, fig. 3, 52, 58), and 
a comparator adapted to compare the result output of the first functional block to the result output of the second functional block (compare outputs, fig. 3, 90), the method comprising:
operating the diversifiable sub-circuit of the first functional block using a first set of operating parameters (age module, fig. 3, 54); and 
operating the diversifiable sub-circuit of the second functional block using a second set of operating parameters different from the first set of operating parameters (no age module, 58).

In regard to claim 14, Balasubramanian et al. teach the method of claim 13, wherein: 
the first functional block further comprises other circuitry in addition to the first diversifiable sub-circuit (core may comprise multiple interconnected logical gates receiving inputs from latches clocked by first clock signal, pg. 55, fig. 2); 
redundant circuit modules may be different cores, pg. 63, fig. 3, core may comprise multiple interconnected logical gates receiving inputs from latches clocked by first clock signal, pg. 55, fig. 2); 
the other circuitry of the first functional block is configured for receiving and processing identical inputs identically to the other circuitry of the second functional block (test interval for two or more redundant circuit modules, pg. 63, aging by lowering the operating voltage or by clock phasing, pg. 66). 

In regard to claim 15, Balasubramanian et al. teach the method of claim 13, wherein: the diversifiable sub-circuit of the first functional block comprises a power delivery network (PDN) configured to provide a first core voltage to the first functional block (aging by lowering the operating voltage or by clock phasing, pg. 66); and the diversifiable sub-circuit of the second functional block comprises a PDN configured to provide a second core voltage, different from the first core voltage, to the second functional block (no age module, fig. 3, 58, vs aging by lowering the operating voltage or by clock phasing, pg. 66).  

In regard to claim 19, Balasubramanian et al. teach the method of claim 13, wherein the diversifiable sub-circuit comprises a clock delivery network (CDN) of the corresponding functional block (changing a phase of a clock controlling capture of the outputs relative to a phase of a clock controlling inputs to the gates, pg. 27).

In regard to claim 23, Balasubramanian et al. teach the method of claim 13, wherein:
integrated circuit, pg. 13);
the SoC comprises a first processing unit and a second processing unit (integrated circuit with at least a first and second redundant circuit module, pg. 13); 
the first processing unit comprises the first functional block (age module, fig. 3, 54); and 
the second processing unit comprises the second functional block (no age module, fig. 3, 58).

********************************
Claims 4-6, 9, 16-18 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Balasubramanian et al. (US 2015/0061707) in further view of Flynn et al. (US 209/0115258). 

In regard to claim 4, Balasubramanian et al. does not explicitly teach but Flynn et al. teach of the system of claim 3, wherein: each PDN comprises a block header-switch module (switch block is a header block, pg. 14) that has a variable resistance (voltage on the switched power rail is at the source voltage level, the ring oscillator circuitry being disabled to reduce power consumption, pg. 15, turning on at least part of the switch block to begin pulling voltage on the switched voltage rail to the source voltage level, pg. 17); and the first and second sets of operating parameters control the variable resistance of the corresponding block header-switch module to provide the different core voltages to the first and second functional blocks (this modulation can be used to provide a form of dynamic voltage scaling in which the power supply voltage given to the logic blocks is set to an intermediate level necessary to support clocking of that logic block at the currently active clock frequency… the lower the voltage difference across the logic block then the lower the power consumption, pg. 88).
   A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make the modification because it would aid in modulation to be used to provide a form of dynamic voltage scaling (pg. 88, fig. 12).

In regard to claim 5, Balasubramanian et al. does not explicitly teach but Flynn et al. teach the system of claim 4, wherein: the block header-switch module of each PDN comprises a plurality of transistors (diagnostic ring oscillator includes a series of inverters along with NAND gate receiving both the output from the final inverter and the enable signal provided by the oscillator enable circuitry, pg. 57); operating the diversifiable sub-circuit of the first functional block using the first set of operating parameters results in a first number of transistors of the corresponding block header- switch module being on (once enable, the diagnostic ring oscillator will produce an oscillating output signal whose frequency varies with the voltage on the switched power rail, pg. 57); and Page 3 of 15Application No. 16/031,813 Customer No: 23696operating the diversifiable sub-circuit of the second functional block using the second set of operating parameters results in a second number of transistors of the corresponding block header-switch module, different from the first number, being on (once enable, the diagnostic ring oscillator will produce an oscillating output signal whose frequency varies with the voltage on the switched power rail, pg. 57).
Refer to claim 4 for motivational statement. 

In regard to claim 6, Balasubramanian et al. does not explicitly teach but Flynn et al. teach the system of claim 3, wherein: each diversifiable sub-circuit comprises a block footer-switch block is a footer switch block, pg. 14) that has a variable resistance (voltage on the switched power rail is at the source voltage level, the ring oscillator circuitry being disabled to reduce power consumption, pg. 15, turning on at least part of the switch block to begin pulling voltage on the switched voltage rail to the source voltage level, pg. 17); and the first and second sets of operating parameters control the variable resistance of the corresponding block footer-switch module to provide different core voltages to the first and second functional blocks (this modulation can be used to provide a form of dynamic voltage scaling in which the power supply voltage given to the logic blocks is set to an intermediate level necessary to support clocking of that logic block at the currently active clock frequency… the lower the voltage difference across the logic block then the lower the power consumption, pg. 88).
Refer to claim 4 for motivational statement. 

In regard to claim 9, Balasubramanian et al. does not explicitly teach but Flynn et al. teach the system of claim 7, wherein: the diversifiable sub-circuit comprises: a clock input to the corresponding functional block (providing dynamic voltage scaling operation during processing by the associated circuit block so as to match the supply voltage for the associated circuit block to a desired clock frequency, pg. 28); and a tunable resister-capacitor (RC) filter having an RC constant and connected to the clock input (set to an intermediate level necessary to support clocking of that logic block at the currently active clock frequency, pg. 88); and the first and second sets of operating parameters (the switch controllers are coupled to the respective virtual power rails and are responsible to the voltages thereon, pg. 88) control the RC constant of the corresponding RC filters to have different RC constants so that the first and second functional block are sensitive to different frequencies of power-supply noise (this modulation can be used to provide a form of dynamic voltage scaling in which the power supply voltage given to the logic blocks is set to an intermediate level necessary to support clocking of that logic block at the currently active clock frequency, pg. 88).
Refer to claim 4 for motivational statement. 

In regard to claim 16, Balasubramanian et al. does not explicitly teach but Flynn et al. teach the method of claim 15, wherein: each PDN comprises a block header-switch module (switch block is a header block, pg. 14) that has a variable resistance (voltage on the switched power rail is at the source voltage level, the ring oscillator circuitry being disabled to reduce power consumption, pg. 15, turning on at least part of the switch block to begin pulling voltage on the switched voltage rail to the source voltage level, pg. 17); and the method comprises the first and second sets of operating parameters controlling the variable resistance of the corresponding block header-switch module to provide the different core voltages to the first and second functional blocks (this modulation can be used to provide a form of dynamic voltage scaling in which the power supply voltage given to the logic blocks is set to an intermediate level necessary to support clocking of that logic block at the currently active clock frequency… the lower the voltage difference across the logic block then the lower the power consumption, pg. 88).

In regard to claim 17, Balasubramanian et al. does not explicitly teach but Flynn et al. teach the method of claim 16, wherein: the block header-switch module of each PDN comprises a plurality of transistors (diagnostic ring oscillator includes a series of inverters along with NAND gate receiving both the output from the final inverter and the enable signal provided by the oscillator enable circuitry, pg. 57); and the method comprises: operating the diversifiable sub-circuit of the first functional block using the first set of operating parameters to have a first number of transistors of the corresponding block header-switch module on (once enable, the diagnostic ring oscillator will produce an oscillating output signal whose frequency varies with the voltage on the switched power rail, pg. 57); and operating the diversifiable sub-circuit of the second functional block using the second set of operating parameters to have a second number of transistors of the corresponding block header-switch module, different from the first number, on (once enable, the diagnostic ring oscillator will produce an oscillating output signal whose frequency varies with the voltage on the switched power rail, pg. 57).
Refer to claim 4 for motivational statement. 

In regard to claim 18, Balasubramanian et al. does not explicitly teach but Flynn et al. teach the method of claim 16, wherein: each diversifiable sub-circuit comprises a block footer-switch module (switch block is a footer switch block, pg. 14) that has a variable resistance (voltage on the switched power rail is at the source voltage level, the ring oscillator circuitry being disabled to reduce power consumption, pg. 15, turning on at least part of the switch block to begin pulling voltage on the switched voltage rail to the source voltage level, pg. 17); and the method comprises the first and second sets of operating parameters controlling the variable resistance of the corresponding block footer-switch module to provide different core voltages to the first and second functional blocks (this modulation can be used to provide a form of dynamic voltage scaling in which the power supply voltage given to the logic blocks is set to an intermediate level necessary to support clocking of that logic block at the currently active clock frequency… the lower the voltage difference across the logic block then the lower the power consumption, pg. 88).
Refer to claim 4 for motivational statement. 

In regard to claim 21, Balasubramanian et al. does not explicitly teach but Flynn et al. teach the method of claim 19, wherein: the diversifiable sub-circuit comprises: a clock input to the corresponding functional block; and a tunable resistor-capacitor (RC) filter having an RC constant and connected to the clock input (providing dynamic voltage scaling operation during processing by the associated circuit block so as to match the supply voltage for the associated circuit block to a desired clock frequency, pg. 28); and the method comprises the first and second sets of operating parameters (the switch controllers are coupled to the respective virtual power rails and are responsible to the voltages thereon, pg. 88) controlling the RC constant of the corresponding RC filters to have different RC constants so that the first and second functional blocks are sensitive to different frequencies of power-supply noise (this modulation can be used to provide a form of dynamic voltage scaling in which the power supply voltage given to the logic blocks is set to an intermediate level necessary to support clocking of that logic block at the currently active clock frequency, pg. 88).
Refer to claim 4 for motivational statement. 

******************************
Claims 10 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Balasubramanian et al. (US 2015/0061707) in further view of Flynn et al. (US 209/0115258) in further view of Liu et al. (US 2019/0245382). 
resistors and capacitors are adjustable, pg. 57).
It would have been obvious to modify the system of Balasubramanian et al. and Flynn et al. by adding Liu et al. current sense apparatus.   A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make the modification because it would aid in adjusting a time constant of the filter apparatus by adjusting the capacitor (pg. 57).

In regard to claim 22, Balasubramanian et al. and Flynn et al. does not explicitly teach but Liu et al. teach the method of claim 21, wherein the tunable RC filter comprises as least one of a tunable resistor and a tunable capacitor (resistors and capacitors are adjustable, pg. 57).
Refer to claim 10 for motivational statement. 

******************************
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Balasubramanian et al. (US 2015/0061707) in further view of Meriac et al. (US 2019/0391888). 

In regard to claim 11, Balasubramanian et al. does not explicitly teach but Meriac et al. teach the system of claim 1, wherein the system is a vehicle (use in a safety-critical applications such as those that control the operation of automated vehicles, pg. 50).
   A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make the modification because it would aid in safety-critical applications (pg. 50). 

******************************
Claims  8, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Balasubramanian et al. (US 2015/0061707) in further view of Chen et al. (US 2012/0139603). 

In regard to claim 8, Balasubramanian et al. does not explicitly teach but Chen et al. teach the system of claim 7, wherein: the CDN comprises a plurality of delay elements arranged in the form of a tree (tunable delay cell can be connected to a clock tree, fig. 1, 12, pg. 28); the plurality of delay elements comprises a set of tunable delay elements (tunable delay cell, fig. 1, 12); and the first and second operating parameters control the delays of the corresponding sets of tunable delay elements to provide different delays along selected paths of the first and second functional block (tunable delay cell, pg. 28, for logical unit, fig. 1, pg. 28-34).
It would have been obvious to modify the system of Balasubramanian et al. and by adding Chen et al. tunable delay cell.   A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make the modification because it would aid in balance clock tree for different modes (pg 18). 

In regard to claim 20, Balasubramanian et al. does not explicitly teach but Chen et al. teach the method of claim 19, wherein: the CDN comprises a plurality of delay elements tunable delay cell can be connected to a clock tree, fig. 1, 12, pg. 28); the plurality of delay elements comprises a set of tunable delay elements (tunable delay cell, fig. 1, 12); and the method comprises the first and second operating parameters controlling the delays of the corresponding sets of tunable delay elements to provide different delays along selected paths of the first and second functional blocks (tunable delay cell, pg. 28, for logical unit, fig. 1, pg. 28-34).
Refer to claim 8 for motivational statement. 

******************************
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892.
Agarwal et al. (US 2007/0200593) redundant pair and frequency comparator 
Bahl et al. (US 2003/0132669) redundant regulated power supplies
Brownlow et al. (US 5,923,512) functional circuit in parallel
Chang (US 7,224,178) redundant circuits compare delay variation
Ghameshlu et al. (US 6,892,345) redundant components compared their outputs for fault identification
Nakatani et al. (US 2012/0047406) comparison redundancy type
Shimamura et al. (US 25/0259502) parallel processing and compare outputs
Stiffler et al. (US 4,541,094) redundant circuits compared to detect faults
Yuyama et al. (US 2017/0227981) processing in parallel


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Loan L.T. Truong/Primary Examiner, Art Unit 2114                                                                                                                                                                                                        Silicon Valley Regional Office
Loan.truong@uspto.gov